Title: From Thomas Jefferson to Bernard McMahon, 22 March 1807
From: Jefferson, Thomas
To: McMahon, Bernard


                        
                            Sir
                            
                            Washington Mar. 22. 07.
                        
                        Governor Lewis’s journey to Philadelphia being delayed longer than was expected, and the season advancing, we
                            have thought it best to forward to you by post the packet of seeds destined for you. they are the fruits of his journey
                            across the continent, & will I trust add some useful or agreeable varieties to what we now possess. I send a similar
                            packet to mr Hamilton of the Woodlands. in making him & yourself the depositories of these public treasures, I am sure
                            we take the best measures possible to ensure them from being lost. I sent you a small packet a few days ago which he had
                            destined for myself: but I am in too indifferent a situation to take the care of them which they merit. Accept my
                            salutations & best wishes.
                        
                            Th: Jefferson
                            
                        
                    